DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered. 

Response to Arguments
Applicant's arguments filed 09/15/2022 with respect to claims 1-3, 5 have been considered but are moot in view of the new ground(s) of rejection.
Regarding the Objections to the Drawings, Applicant asserts that “Figures 7, 8a and 8b are objected to as having reference numbers not mentioned in the specification. Figures 8a and 8b show dynamic pressure calculations. Therefore, the numbers are values regarding the pressure calculations, not reference numbers” (see first page, labeled as “Page 6 of 8” but hereinafter referred to as p. 1, of Applicant’s Remarks filed 09/15/2022).
In response, it is respectfully noted that numbers appearing in the drawings are and/or may be interpreted as reference numbers.  As such, since these numbers are not mentioned in the specification, they must not appear in the drawings; see 37 CFR 1.84(p)(5).  Furthermore, it is unclear what is meant by “dynamic pressure calculations”.  If, by the term “calculations,” reference to, e.g., mathematical formulae, is intended, these must be presented in compliance with 37 CFR 1.52(a) and (b) (see 37 CFR 1.58 for further discussion).  Respectfully, no “calculations” appear to be shown, and it is unclear what Figs. 7, 8a, and 8b actually illustrate.
Applicant further argues that “the lines in Figure 8a and 8b are not shading, as stated in paragraph 18 of the Office Action” (see p. 1 of Remarks, emphasis added).
In response, the replacement sheet for Figs. 8a and 8b is annotated below to highlight examples of areas which are clearly shaded.  Here, the shading reduces satisfactory reproduction characteristics of the drawings and are not as few as practicable, thereby failing to comply with 37 CFR 1.84(l) and (m). Applicant’s earnest efforts in addressing and correcting these and other previously-noted issues is strongly encouraged.  Failure to do so only serves to unnecessarily prolong prosecution.

    PNG
    media_image1.png
    897
    751
    media_image1.png
    Greyscale

Annotated Replacement sheet for Figs. 8a, 8b showing examples of shaded areas.

A thorough review of both the claims and the disclosure has been made.  Pursuant to MPEP 707.07(j), and for the purposes of assisting Applicant and expediting prosecution, it is respectfully noted that, especially in light of the deficiencies noted hereinbelow, there does not appear to be any patentable subject matter disclosed in the application.  
Should Applicant have any questions regarding the deficiencies noted below and/or the prior art cited, the Examiner is available for an interview, and may be reached at the number listed at the end of this Office Action.

Drawings
The drawings were received on 09/15/2022.  These drawings are unacceptable.
The drawings are objected to because of the following informalities.  
Appropriate correction is required.  
The examiner notes that the following may not be an exhaustive list of informalities.  It is suggested that the applicant thoroughly review the drawings.
N.B. – Note that several of the following issues were noted in the Final Office Action of 05/16/2022 but have not been satisfactorily resolved by Applicant.
Regarding Figures 1-9, Replacement drawing(s) in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) are required. The drawing(s) submitted are not acceptable because some lines in the drawings as filed are pixelated and/or are in greyscale, thereby preventing suitable reproduction.  
Drawings are to be submitted in black ink (see 37 CFR 1.84(a)(1)).  Drawings must also have satisfactory reproduction characteristics; and every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined (see 37 CFR 1.84(l)). 
N.B. – Please note that, when submitting documents electronically via EFS-Web, any font color other than pure black (e.g., blue or red, or even dark grey) may result in pixelation and/or greyscale rendering of the stored documents.
Regarding Figure 2a, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters “5” and “7” appear to have both been used to designate the same feature.
Regarding Figure 4, the drawing is objected to as failing to comply with 37 CFR 1.84(p)(3) because it includes reference character(s), number(s), and/or letter(s) which are placed in the drawing in a manner which interferes with comprehension of the drawings (see, e.g., reference character “G” in Fig. 4).  The reference character(s), number(s), and/or letter(s) should be placed outside the outer bounds of the drawings, with appropriate lead lines between the reference characters and the details referred to (see 37 CFR 1.84(q)).
Regarding Figure 7, the drawing is objected to as failing to comply with 37 CFR 1.84(u) because the three separate views shown are not separately numbered.  They should be separately numbered as, e.g., Fig. 7A, 7B, 7C.
Regarding Figures 7, 8a, 8b, the drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include reference characters which are not mentioned in the description.  Notably, regarding these figures, many numbers and reference characters are shown which are not mentioned in the description.
Regarding Figures 8a, 8b, the drawings are objected to as failing to comply with 37 CFR 1.84(m) because the use of shading prevents clear understanding and reduces legibility.  If shading must be used, the lines must be as few in number as practicable, and they must contrast with the rest of the drawings.
Regarding Figure 9, a new, corrected drawing in compliance with 37 CFR 1.84 and 37 CFR 1.121(d) is required. The drawing(s) submitted are not acceptable because: 
• The drawing is informal in nature and generally poor in quality;
• The drawing does not make clear what is represented, including whatever structural relationships may exist with the other features of the invention, as shown in the other figures;
• See additional deficiencies noted below.
Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Regarding Figure 9, a new corrected drawing in compliance with 37 CFR 1.121(d) is required in this application because, in addition to the deficiencies noted above, it is informal in nature and does not make clear what is represented, including whatever structural relationships may exist with the other features of the invention, as shown in the other figures. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities.  Appropriate correction is required.
Regarding claim 1, lines 1-2, the phrase “An ocean current turbine for converting energy of a water current, comprising: […]” would be more clearly written as: —An ocean current turbine for converting energy of a water current, the ocean current turbine comprising: […]—.
Regarding claim 1, line 3, the phrase “submerged in a water current” should be, it seems: —submerged in [[a]] the water current— to concord with the preamble.
Regarding claim 1; lines 5, 18, 21, 26; the limitation “the water current” is recited.  There is insufficient antecedent basis for this limitation in the claim.  Notably, the feature of “a water current” has been separately introduced twice (see above).
Regarding claim 1, line 23, the phrase “the port side frame and starboard side frame” would be more clearly written as: —the port side frame and the starboard side frame—.
Regarding claim 1, line 27, the phrase “or port endless rotation chain” would be more clearly written as: —or the port endless rotation chain—.
Regarding claim 1, line 30-32, the phrase “and port endless rotation chain” would be more clearly written as: —and the port endless rotation chain—.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim requires “a turning mechanism arranged to turn each plate to catch the water current” wherein “the turning mechanism turns each plate to a passive state where the plate does not catch the water current” and “the turning mechanism comprises a Geneva-mechanism arranged to turn each of the plates 90 degrees relative to the starboard rotation chain and port endless rotation chain”.  
However, these features do not appear to be described in the specification as originally filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention.
Notably, the specification indicates that “Fig. 9 shows a turning mechanism for a plate 91) […] to turn a plate 90 degrees […] as indicated in NO341417 by means of cleverly controlled mechanisms and which may include electromagnets, actuators, etc.” (see p. 9).  This would lead one to understand that “Fig. 9” illustrates a “turning mechanism” which includes “electromagnets, actuators, etc.”
On the other hand, the specification continues, stating “However, in an embodiment of the invention, the turning mechanism can be embodied without control mechanisms of electronic type. In an embodiment of the invention, the reversing mechanism is a so-called Geneva mechanism (90) […]. Such a Geneva mechanism that turns the plate does not need an electronic control […]” (see p. 9).
Thus, the disclosure appears to indicate that “Fig. 9” illustrates a “turning mechanism” which includes “electromagnets, actuators, etc.” but in a separate (apparently non-illustrated) “embodiment of the invention, the turning mechanism can be embodied without control mechanisms of electronic type” and in such “an embodiment of the invention, the reversing mechanism is a so-called Geneva mechanism (90)” that “does not need an electronic control” (emphasis added).
Whereas the specification at p. 9 appears to discuss what components the “so-called Geneva mechanism” may comprise—e.g., an “index wheel,” a “cross-shaped index track,” “curved friction paths,” and a “counting wheel—it fails to adequately describe both what each component may itself comprise (e.g., what is a “cross-shaped index track” or a “curved friction path”?) and, notably, the manner by which the listed components may be “arranged” to form the “so-called Geneva mechanism”.  Most importantly, the specification fails to adequately describe the manner by which the “turning mechanism compris[ing] a Geneva-mechanism” may be “arranged to” and actually function to “turn each of the plates 90 degrees” as claimed.
The issue is further exacerbated by an apparent lack of illustration of the claimed “Geneva mechanism” because, as explained above, “Fig. 9” appears to “show[] a turning mechanism […] which may include electromagnets, actuators, etc.” whereas the “so-called Geneva mechanism” is “embodied without control mechanisms of electronic type”—i.e., the “Geneva mechanism embodiment” of the invention which is claimed is different from the embodiment shown in Fig. 9 including “electromagnets, actuators, etc.” which the “Geneva mechanism embodiment” does not.
Thus, though Applicant may have contemplated use of one or more “so-called Geneva mechanism” elements in the invention as claimed, Applicant has failed to sufficiently describe such features in the specification as originally filed in such a way as to reasonably convey to one skilled in the relevant art that the inventor, at the time the application was filed, had possession of the claimed invention wherein the “turning mechanism comprises a Geneva-mechanism”.
Regarding claims 2, 3, 5, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-3, 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 1-3, 5, the claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  The structure which goes to make up the claimed apparatus must be clearly and positively specified in such a manner as to present a complete operative device.
The following examples of language failing to meet the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are given for Applicant’s benefit.  The following, however, may not constitute a complete listing of ambiguous language present in the pending claim(s).
Regarding claim 1, line 101, the limitation “a port side frame and a starboard side frame that are continuously convex” (emphasis added) is vague and indefinite.  Notably, the claim fails to make clear with respect to what other component(s) the “frame” elements are “continuously convex”—i.e., the claim fails to identify a point or frame of reference by which to define the feature of being “continuously convex”.
Regarding claim 1, lines 11-12, the limitation “the transverse wide stern being narrower than a largest width of the main frame” is vague and indefinite.  Notably, the claim fails to make clear with respect to what other component(s) the “largest width” may be measured—i.e., the claim fails to identify a point or frame of reference by which to define the feature of a “largest width”.
Regarding claim 1, lines 15-17, the limitation “a starboard rotation chain with attached plates and a port endless rotation chain with attached plates, arranged to run along the port side frame and starboard side frame, respectively” is vague and indefinite.
First, the limitation sets forth “a starboard rotation chain” and “a port endless rotation chain” (emphasis added).  That is, the claim appears to differentiate the “starboard rotation chain” as being, implicitly, a non-“endless”-type chain whereas the “port endless rotation chain” is an “endless”-type chain.  Thus, the claim fails to make clear what differentiates the two chains—i.e., how is one “endless” whereas one is non-“endless”?
Second, the claim fails to make clear what element(s) is/are “arranged to run along the port side frame and starboard side frame, respectively” and what is intended by “respectively” in the context of the claimed invention.
Regarding claim 1, lines 19-20, the limitation “wherein the starboard rotation chain and the port endless rotation chain each run in driving engagement with one or more driven wheels that operate a generator” is vague and indefinite.  Notably, the claim fails to make clear whether the “starboard rotation chain” and the “port endless rotation chain” are both “in driving engagement” with the same “one or more driven wheels” and, consequently, serving to “operate” the same “generator”
Regarding claim 1, lines 21-24, the limitation “a turning mechanism arranged to turn each plate to catch the water current at the bow part, so that each plate is driven rearward along the port side frame and the starboard side frame, respectively, back to a rear end of the port side frame and starboard side frame, respectively, by the transverse wide stern part” is generally narrative and, consequently, vague and indefinite.
Firstly, the claim fails to make clear whether there is a single “turning mechanism” which is “arranged to turn each plate”—i.e., to turn all the “plate” elements or whether multiple “turning mechanism” elements may be required—e.g., one “turning mechanism” for “each plate”.
Secondly, the phrase “each plate is driven rearward along the port side frame and the starboard side frame, respectively, back to a rear end of the port side frame and starboard side frame, respectively, by the transverse wide stern part” (emphasis added) is vague and indefinite.  Notably, the claim appears to indicate that “each plate” is “driven rearward” to “a rear end of the port side frame and starboard side frame”.  
This is unclear because it appears that the plates are only on one side of the turbine—either on the port side or the starboard side—but not on both, as the claim appears to indicate. 
Furthermore, the claim appears to indicate that the “the port side frame and starboard side frame” share “a rear end”—i.e., a common “rear end”—which, again, the specification appears to indicate that each “frame” has its own “rear end”, contrary to what the claim appears to set forth.
Thirdly, the limitation “the transverse wide stern part” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Fourthly, the phrase “so that each plate is driven rearward […] by the transverse wide stern part” appears to indicate that the “plate” elements are “driven rearward […] by the transverse wide stern part”—i.e., the “transverse wide stern part” is actively “driv[ing]” the plates.  This does not appear to accurately reflect the operation of the device as discussed in the specification.  Clarification is required.
Regarding claim 1, lines 26-27, the limitation “the starboard endless rotation chains” (recited in the plural) is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Regarding claim 1, line 28, the limitation “and extending to the bow part” is vague and indefinite.  Notably, the claim fails to make clear what element(s) is/are “extending to the bow part”.
Regarding claim 1, lines 29-32, the limitation “wherein the turning mechanism comprises a Geneva-mechanism arranged to turn each of the plates 90 degrees relative to the starboard rotation chain and port endless rotation chain” is vague and indefinite.  
Firstly, the claim fails to make clear whether there is only a single “Geneva-mechanism” which is “arranged to turn” all of the “plates 90 degrees,” whether each “plate” has its own “Geneva-mechanism,” or whether there is a separate “Geneva-mechanism” for each of the “port” and “starboard” sides of the “ocean current turbine”.  
Secondly, the claim appears to require that “each of the plates” is “turn[ed]” “90 degrees relative to” both “the starboard rotation chain and [the] port endless rotation chain”.  However, it is unclear how each plate may be turned relative to a chain of which it is not a part of/connected to—i.e., if the plate is connected to the “starboard rotation chain,” how may it be “turned relative to” the “port endless rotation chain”?
Regarding claim 2, the limitation “wherein half a width of the transverse wide stern part divided by a length of the main frame is approximately equal to a tangent of 15 degrees” is vague and indefinite.
Firstly, the limitation “the transverse wide stern part” is recited.  There is insufficient antecedent basis for this limitation in the claim, thereby rendering the claimed invention vague and indefinite.
Secondly, the limitation appears to conflate units of measurement.  A “width” and a “length” would be measured in, e.g., meters or feet, whereas the claim sets forth that this would be “equal to a tangent of 15 degrees”—i.e., not a length measurement but an angular measurement.  Thus, it is unclear how the claimed limitation could be met.
Third, as previously indicated (and unpersuasively argued by Applicant), the term “tangent” is, here, unclear.  Notably, a tangent, in geometry, is defined as “a line or a plane that touches a curve or a surface at a point so that it is closer to the curve in the vicinity of the point than any other line or plane drawn through the point”2.  However, here, it is unclear what the “line or plane” may be, and what “curve or surface” is to be/being referenced.  Clarification is, once again, kindly requested.
Regarding claims 3, 5, the limitation “the bow part forms a shield having a width corresponding to between 1/4 and 1/2 of the length of the largest width of the main frame” is vague and indefinite.
First, the claim does not make clear what a “shield” may comprise, including what is being “shield[ed]” and what the latter is being “shield[ed]” from.
Second, as noted above regarding claim 1, the term “the largest width of the main frame” is unclear as the claim does not indicate a point or plane of reference along which the “width” or “largest width” may be measured.  If the “width” is measured along, e.g., an x-, y-, or z-axis, such should be clarified, along with proper introduction of the reference feature.
N.B. – The above was previously noted in the Final Office Action of 05/16/2022 but has been neither corrected nor addressed by Applicant.
Thirdly, the phrase “corresponding to” fails to make clear what the relationship may be between the “width” and a value of “between 1/4 and 1/2 of the largest width”.  Said differently, is the “width” —equal to— a value of “between 1/4 and 1/2 of the largest width” or is some other correspondence intended?
Regarding claims 2, 3, 5, they are dependent on claim 1 and thereby inherit the deficiencies thereof.
For the purpose of expediting prosecution, prior art will be applied in reference to the claims as best understood by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 1, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Straumsnes (US 3,928,771) in view of Armstrong (GB 9381).
Regarding claim 1, as best understood, Straumsnes discloses an ocean current turbine (generator ship 10) for converting energy of a water current (see, e.g., Abstract, Figs. 1-3), comprising: 
a main frame (e.g., hull of ship 10) arranged to stand submerged in a water current (see, e.g., Fig. 2: most of the hull of ship 10 is submerged below the water surface), wherein the main frame comprises: 
a bow part (bow/thrust member 50; see, e.g., Fig. 1) arranged to face directly towards the water current (see Fig. 1; col. 2, ll. 45-46: ship 10 faces incoming current or tidal flow); 
a port side frame and a starboard side frame (see, e.g., Fig. 3: left and right [or top/bottom, depending on how the figure is viewed] portions of the hull of ship 10 as shown—i.e., the portions starting at inlet 14 at front of the hull, near reference numbers 19, and ending at outlet 22, approximately at reference numbers 23—define, respectively, starboard and port side frames) that are continuously convex (see, e.g., Fig. 3) and extend rearwardly from the bow part (bow/thrust member 50) to a transverse wide stern (see Fig. 3: e.g., portion of ship 10 at outlet 22), the transverse wide stern being narrower than a largest width of the main frame (see Fig. 3: the hull portion at/near outlet 22 is narrower than the largest width portion, located at the hull cross-section approximately at numerals 20/26); 
a starboard rotation chain3 (one of belts 28) with attached plates (hinged blades 29) and a port endless rotation chain (the other of belts 28) with attached plates (hinged blades 29), arranged to run along the port side frame and starboard side frame, respectively (see, e.g., Figs. 1, 3), 
wherein the plates (blades 29) are arranged to be driven rearward by the water current (see Fig. 3), and 
wherein the starboard rotation chain and the port endless rotation chain (belts 28) each run in driving engagement with one or more driven wheels (wheel member 24) that operate a generator (generator unit 33; see, e.g., col. 3, ll. 33-35 and Fig. 2); and 
a turning mechanism (including, e.g., forward wheel 26 and blocks 32; see, e.g., col. 3, ll. 18-26) arranged to turn each plate (blade 29) to catch the water current at the bow part (i.e., at inlet 14), so that each plate (blade 29) is driven rearward along the port side frame and the starboard side frame, respectively, back to a rear end (i.e., toward outlet 22) of the port side frame and starboard side frame, respectively, by the transverse wide stern part, 
wherein the turning mechanism turns each plate (blade 29) to a passive state where the plate does not catch the water current when the plate (blade 29) is led forward by the starboard endless rotation chains or port endless rotation chain (belts 28) in a shielded cavity (cavity formed on one side by, e.g., interior wall 21; see Fig. 3 and col. 3, ll. 22-25) between the starboard side frame and the port side frame and extending to the bow part (see Fig. 3). 
However, Straumsnes appears to be silent regarding the possibility that the turning mechanism may comprise a Geneva-mechanism.
On the other hand, Armstrong (Figures 1-4) discloses a water current turbine for converting energy of a water current (see, e.g., p. 1, ll. 9-10; p. 2, ll. 19-21), the turbine comprising 
a plurality of plates (blades 2), and 
a turning mechanism (blade wheel mechanism, no separate number given) arranged to turn each plate to catch the water current (see, e.g., p. 1, ll. 5-10), 
wherein the turning mechanism turns each plate (blade 2) to a passive state (see Fig. 1: passive state is shown as where flat surface of blades 2 is generally parallel to axis of shaft 6) where the plate does not catch the water current (see Fig. 1: with lower blades 2 in passive state, water would simply flow over flat surfaces of blades 2 in a direction substantially parallel to axis of shaft 6; see also, e.g., p. 1, ll. 5-8), and, notably:
wherein the turning mechanism comprises a Geneva-mechanism (mechanism of the Geneva stop motion type, no separate number given; see, e.g., p. 1, ll. 28-29 and claim 1) arranged to turn each of the plates 90 degrees (see, e.g., p. 1, ll. 39-40: each blade is turned through a right angle—i.e., 90 degrees).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the turbine of Straumsnes with the explicit teaching of a turning mechanism comprising a Geneva-mechanism, as taught by Armstrong, where Straumsnes appears silent regarding further details of use of a Geneva-mechanism, and Armstrong teaches a suitable Geneva-mechanism for turning each plate/blade 90 degrees, where the selection of a known configuration based on its suitability for its intended use supports a prima facie obviousness determination (MPEP §2144.07).
Claims 2, 3, 5, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Straumsnes (US 3,928,771) in view of Armstrong (GB 9381) and further in view of Case Law/Ordinary Skill in the Art.
Regarding claim 2, as best understood, the combination of Straumsnes and Armstrong renders obvious the invention as set forth in claim 1.
However, in light of the indefiniteness of the claim limitations, it is unclear what exactly is being claimed in claim 2.  Whereas it appears that claim 2 simply sets forth a size or proportion of the “stern part” to the “main frame,” and whereas Straumsnes appears to be silent regarding the exact proportions of the ship 10, the following is noted for expediting prosecution.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set a proportion of the stern part to a length of the main frame to any of a number of values, including one such that a proportion is “approximately equal to a tangent of 15 degrees,” for the purpose of maximizing an amount of energy harvested from the ocean/water current and/or for minimizing a cost of construction, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claims 3, 5, as best understood, the combination of Straumsnes and Armstrong renders obvious the invention as set forth in claims 1, 2, upon which claims 3, 5 are respectively dependent, including that the bow part (thrust member 50) forms a wide shield (see, e.g., Fig. 1).
However, in light of the indefiniteness of the claim limitations, it is unclear what exactly is being claimed in claims 3, 5.  Whereas it appears that claims 3, 5 simply set forth a relative size of the “bow part” relative to “a largest width of the main frame,” and whereas Straumsnes appears to be silent regarding the exact proportions of the ship 10, the following is noted for expediting prosecution.
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to set a width of the bow part to any of a number of values, including a width corresponding approximately to 0.25-0.5 times (i.e., “between 1/4 and 1/2) of the largest width of the main frame, for the purpose of maximizing an amount of energy harvested from the ocean/water current and/or for minimizing a cost of construction, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following references all teach a current turbine for converting energy of a current, the turbine comprising port side and starboard side frames as well as starboard and port rotation chains with attached plates.  They teach and/or render obvious, either partially or substantially, the claimed invention as best as it may be understood.
US 418,304 to Besemer
US 1,449,426 to Loveless
US 4,494,008 to Aylor

Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.

Conclusion
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages and figures may apply. 
Applicant, in preparing a response, should fully consider each of the references in its entirety as potentially teaching all or part of the claimed invention.
The Examiner requests, in response to this Office Action, that support be shown for all language added to any original claims on amendment and any new claims.  That is, to specifically note the page(s) and line number(s) in the original specification and/or drawing figure(s) where support for newly added claim language may be found.  No new matter may be added.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. MIKAILOFF whose telephone number is (571) 270-7894.  The examiner can normally be reached Mon. - Thurs. 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. PATEL can be reached at (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S. MIKAILOFF/Examiner, Art Unit 2832    

/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832                                                                                                                                                                                                                                                                                                                                                                                                           


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Note that, for simplifying citation purposes, lines which are shown as deleted with strike-through ARE counted. For example, in claim 1, lines 6-9 are shown as deleted, and line 10 begins with “a port side frame […]”.
        2 Random House Unabridged Dictionary, © Random House, Inc. 2022.
        3 N.B. – The term “chain” is given here its broadest reasonable interpretation in light of the specification, as required by MPEP 2111.01(I) and MPEP 904.01. That is, a “chain” is interpreted as, e.g., a “series of objects connected one after the other, used for various purposes requiring a flexible tie with high tensile strength” (Random House Unabridged Dictionary, © Random House, Inc. 2021.). In this manner, the “toothed belt 28” features of Straumsnes reads on the claimed “chains,” especially since the instant specification does not more narrowly define the term “chains” and the “toothed belt 28” features of Straumsnes meets the broadest reasonable definition as illustrated by the definition above.